          Case 3:16-cv-00366-BAJ-RLB           Document 29        10/07/19 Page 1 of 4




                             UNITED STATES DISTRICT COURT

                             MIDDLE DISTRICT OF LOUISIANA


DANIEL JOSEPH BLANK,                          CIVIL ACTION No. 3:16-cv-00366
                Petitioner

       v.                                     JUDGE BRIAN A. JACKSON
                                              MAGISTRATE RICHARD BOURGEOIS

DARREL VANNOY, Warden,
         Louisiana State Penitentiary,
         Angola, Louisiana,
                Respondent


                  MOTION TO TRANSFER FINGERPRINT EVIDENCE
                      FOR DEFENSE EXPERT EVALUATION

       Now comes DANIEL BLANK, by counsel and respectfully moves this Court for an Order

pursuant to the Fourth, Fifth, Sixth, Eighth, and Fourteenth Amendments to the United States

Constitution; Ake v. Oklahoma, 470 U.S. 68, 105 S.Ct. 1087 (1985); Martinez v. Ryan, 566 U.S. 1

(2012); and other applicable law, directing the Louisiana State Police, the Ascension Parish

Sheriff’s Office, the St. John the Baptist Parish Sheriff’s Office, the St. James Parish Sheriff’s

Office, the Gonzales Police Department, the Terrebonne Parish Clerk of Court, the St. John the

Baptist Parish Clerk of Court, the St. James Parish Clerk of Court, and the Federal Bureau of

Investigation, insofar as those agencies are Custodians of the evidence identified below, to transfer

those items which it possesses to defense expert Max Jarrell for forensic review.

   Case           Agency Exhibit                          Description                     Evidence
                     Number                                                              Custodian
 Philippe     Gonzales Police            One envelope containing 29 latent lifts         GPD or
              Department (“GPD”)         from various areas                              Louisiana
              Ex. 1                                                                      State
                                                                                         Police
                                                                                         (“LSP”)



                                                 1
         Case 3:16-cv-00366-BAJ-RLB        Document 29        10/07/19 Page 2 of 4




  Case        Agency Exhibit                          Description                     Evidence
                  Number                                                              Custodian
Philippe    GPD Ex. 4                 One envelope containing four latent lifts       GPD or
                                      from the air conditioning unit                  LSP
Philippe    GPD Ex. 8                 1 lift from remote alarm unit from master       GPD or
                                      bedroom (latent lift taken from Ex. 8)          LSP
Philippe    GPD Ex. 12                One paper bag containing miscellaneous          GPD or
                                      items from master bedroom closet (latent        LSP
                                      lifts taken from these items)
Philippe    GPD Ex. 14; State         14 lifts from pieces of trophy from master      GPD or
            Exhibit S-41              bedroom (latent lifts taken from Ex. 14)        LSP
Rossi       Ascension Parish          Original 9 x 12 clasp envelope containing       APSO or
            Sheriff’s Office          hand printing “You can Fuck that Bitch          LSP
            (“APSO”) Ex. 3; APSO      But you will not Fuck me no more I hope
            TRAQ #APSD05441           you die two timing Bitch” (latent lifts taken
                                      from this item)
Rossi       APSO Ex. 5; APSO          One knife (latent lifts taken from this item)   APSO or
            TRAQ #APSD05447                                                           LSP
            APSD09565, or
            APSD09568; LSP
            SP9568-96 #5
Millet      APSO Ex. 1; possibly      6 latents taken from 1 midnight blue 4 door APSO or
            APSO TRAQ                 Cadillac 32V Northstar STS, La. Lic. No.    LSP
            #APSD05825 or             EVH 440 (latent lifts taken from Ex. 1)
            #APSD36690; LSP
            SP5916-97 #1
Millet      APSO Ex. 2;               14 latents collected from scene at victims’     APSO or
            LSP SP5916-97 #2          residence, 42374 Weber City Rd,                 LSP
                                      Gonzales, LA
Brock       St. John the Baptist      One broken set of light bulbs in clear          SJBPSO
            Parish Sheriff’s Office   plastic wrapping, also described as one         or LSP
            (“SJBPSO”) Ex. 130;       cardboard box containing a package of
            LSP Ex. 1                 broken fluorescent light bulbs (latent lifts
                                      taken from this item)
Arcuri      SJBPSO Ex. 113;           9 lifted latents from vacuum, kitchen sink,     SJBPSO
            Federal Bureau of         kitchen, gold mirror                            or LSP
            Investigation
            Laboratory 70821030 S
            HE GX & 980921051 S
            HE GX (6/14/66, Q14-
            Q22)
Arcuri      SJBPSO Ex. 138            One brass frame mirror (latent lifts taken      SJBPSO
            (possibly LSP SP97-       from this item)                                 or LSP
            15291 Ex. 1 or 9)




                                             2
          Case 3:16-cv-00366-BAJ-RLB          Document 29       10/07/19 Page 3 of 4




   Case         Agency Exhibit                          Description                   Evidence
                   Number                                                             Custodian
 Bourgeois St. James Parish             One (1) needle nose cutting pliers (latent    SJPSO or
           Sheriff’s Office             lifts taken from this item)                   LSP
           (“SJPSO”) Ex. 42
 Bourgeois SJPSO Ex. 1                  Eight (8) lifts from crime scene              SJPSO or
                                                                                      LSP

       For reasons outlined in the accompanying Memorandum in Support of Motion to Transfer

Fingerprint Evidence for Defense Expert Evaluation, Mr. Blank now requests that this Honorable

Court order the Louisiana State Police, the Ascension Parish Sheriff’s Office, the St. John the

Baptist Parish Sheriff’s Office, the St. James Parish Sheriff’s Office, the Gonzales Police

Department, and the Federal Bureau of Investigation, only insofar as they possess the specific

items of evidence described in this Motion, to release that evidence to defense expert Max Jarrell

and ship them via Federal Express to:

                              Max L. Jarrell, CLPE
                              209 South Jefferson Street
                              Suite 1088
                              Winchester, TN 37398
                              Telephone: (931) 455-8989

Following completion of his work, Mr. Jarrell will promptly notify the originating agencies and

make arrangements to return the evidence via Federal Express.

       WHEREFORE, Mr. Blank prays that this Court grants this Motion to Transfer Fingerprint

Evidence for Defense Expert Evaluation.


                                             Respectfully submitted,

                                             /s/ Letty S. Di Giulio
                                             ____________________________
                                             Letty S. Di Giulio, Bar No. 29836
                                             K&B Plaza
                                             1055 St. Charles Avenue, Suite 208
                                             New Orleans, LA 70118
                                             (504) 572-0194


                                                3
        Case 3:16-cv-00366-BAJ-RLB           Document 29       10/07/19 Page 4 of 4




                                            letty@lettydigiulio.com

                                            /s/ Lisa A. Bakale-Wise
                                            ____________________________
                                            Lisa A. Bakale-Wise, Bar No. 34239
                                            Attorney at Law
                                            P.O. Box 494
                                            Hillsborough, NC 27278
                                            (919) 391-4421
                                            bakalewise.law@gmail.com

                                            /s/ Rebecca L. Hudsmith
                                            _____________________________
                                            Rebecca L. Hudsmith, Bar No. 7052
                                            OFFICE OF THE FEDERAL PUBLIC
                                            DEFENDER
                                            102 Versailles Blvd., Suite 816
                                            Lafayette, LA 70501
                                            Phone: (337) 262-6336
                                            Fax: (337) 262-6605




                               CERTIFICATE OF SERVICE

       I hereby certify that the foregoing has been served on Charles S. Long, Assistant District

Attorney, 23rd Judicial District Court, P.O. Drawer 750, 316 Chetimatches St., Donaldsonville,

Louisiana, 70346, by U.S. mail with sufficient first class postage attached, on this 7th day of

October, 2019.


                                            /s/ Letty S. Di Giulio
                                            ____________________________
                                            Letty S. Di Giulio, Bar No. 29836




                                               4
